Title: To Thomas Jefferson from John Cogdell, 17 June 1821
From: Cogdell, John
To: Jefferson, Thomas


My dear Sir.
So Carolina Charleston
17th June 1821.
I have the honour of being one among a small number of our Community—who have endeavoured to form an Academy of Arts—in the City of Charleston, our Building after the Grecian Temple is nearly finished, a Portico—12 feet wide by 30: & Columns—a front Room for statuary 30 by 20: & the main room lighted by a Dome  45 by 30:It has been made my very delightful duty to inform you by conveying the enclosed Certificate that you have been elected unanimously an Honorary Member of our Young Society.with Sentiments of my Great consideration and Respect. Dear Sir. I remain very Humbly Your obt SertJohn S. CogdellSecy & TreasurerSo Ca Academy of Arts.